Citation Nr: 0426699	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-24 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

The propriety of the initial evaluation for sinusitis with 
headaches, rated as 10 percent disabling from September 2, 
1999 and 30 percent disabling from June 27, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.

The Board remanded the claim in July 2001 and January 2004.

One purpose of the January 2004 Remand was to schedule the 
veteran for a personal hearing on his claim before a 
traveling Veterans Law Judge (formerly referred to as a 
Member of the Board) and to determine whether he also wished 
to have a personal hearing on his claim before a hearing 
officer at the RO.  A VA Form 119, Report of Contact, dated 
in May 2004 indicates that the veteran informed the RO that 
he did not wish to attend either kind of hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Supplemental medical findings are needed to resolve the claim 
and, therefore, it is remanded.

The Board notes that this claim is subject to the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002) (the VCAA); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to all claims for VA benefits filed on or after the 
November 9, 2000 date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The veteran's claim was pending before VA when 
the VCAA was signed into law.  

The issue on appeal arose when the veteran filed a notice of 
disagreement challenging the propriety of the noncompensable 
ratings of sinusitis and headaches, respectively, assigned 
with a grant of service connection in the January 2000 rating 
decision.  In that rating decision, service connection and 
separate noncompensable ratings were granted for sinusitis 
and headaches from effective dates of September 2, 1999.  In 
an August 2000 rating decision, sinusitis and headaches were 
treated as a single disability evaluated as 10 percent 
disabling from the same effective date.  

The medical findings of record indicate that the veteran's 
headaches and sinus condition are related to each other and 
that both are related to a fracture of the nose that he 
sustained during service.  In a November 1957 rating 
decision, the veteran was granted service connection with a 
rating of 10 percent for residuals of a broken nose, 
characterized there as post-traumatic deformity of the right 
nose with narrowing of the upper portion of the left nasal 
cavity.

While the evaluation of the same disability manifestations 
under various diagnoses is prohibited, see 38 C.F.R. § 4.14 
(2003), separate evaluations are warranted for different 
disability manifestations, even when all are associated with 
the same service-connected injury or disease, provided that 
the symptomatology of one problem does not duplicate or 
overlap with that of another.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); see also 38 C.F.R. § 4.25(b) (2003) ("[T]he 
disabilities arising from a single disease entity . . . are 
to be rated separately as are all other disabling conditions. 
. . .").

In accordance with instructions in the January 2004 Remand, 
the RO on remand reviewed the merits of the claim with the 
evidence on file but that it had not considered in any 
previous adjudication.  This evidence consisted of a VA ENT 
(ears, nose, and throat) examination performed in June 2003, 
a VA neurological examination performed in November 2003, and 
a computed tomography (CT) scan of the veteran's paranasal 
sinuses performed at a VA medical facility in September 2003 
as part of the medical evaluation represented by those two 
examinations.  The RO performed this review in a May 2004 
supplemental statement of the case.

The RO then issued a rating decision in May 2004 in which it 
increased the rating of the veteran's sinusitis with 
headaches from 10 percent to 30 percent.  However, the RO 
assigned the rating of 30 percent not from the effective date 
of service connection for the disability but from the later 
date of June 27, 2003.  The RO explained in the May 2004 
supplemental statement of the case that the June 27, 2003 
effective date was selected because it was the date of the VA 
ENT examination, the report concerning which was the 
earliest-dated record showing that the disability "became 
worse."

Because the evaluation of sinusitis with headaches was 
assigned with a grant of service connection, the rating must 
address all evidence relevant to the severity of disability 
from the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Accordingly, the 
evaluation might be comprised of separate, or "staged," 
ratings based on the facts shown to exist during separate 
periods of time.  Id.  When a disability is rated in this 
manner, the effective date of any rating that is different 
from that assigned with the grant of service connection must 
be based on the facts found.  Fenderson, 12 Vet. App. at 129-
32.  The effective date is not arrived at through use of the 
legal rules governing the assignment of the effective date of 
the grant of a claim for an increased rating.  Id.

It appears, however, that the RO applied one such rule in 
determining that the rating of 30 percent for sinusitis with 
headaches was warranted only from an effective date of June 
27, 2003.  The VA ENT examination report upon which the 
staged rating was based does not indicate when since 
September 2, 1999 the veteran's disability symptoms increased 
in severity.  (These were the headache symptoms, the examiner 
having determined, as he stated in the examination report, 
that there was no current evidence of sinusitis.)  Under the 
legal rules governing the assignment of the effective date of 
the grant of a claim for an increased rating, the date of a 
VA examination report may establish the date of the claim and 
thus the effective date of the grant.  The effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  See 38 
C.F.R. § 3.400(o)(2) (2003); 38 U.S.C.A. § 5110(b)(2) (West 
2002).  The date of an outpatient or hospital examination at, 
or admission to, a VA hospital will be accepted as the date 
of receipt of the informal claim when it indicates that the 
disability in question has increased in severity.  38 C.F.R. 
§ 3.157(b)(1), (2) (2003).

The veteran and his representative emphasize that the veteran 
is potentially entitled to the rating of 30 percent for 
sinusitis with headaches for the period September 2, 1999 
through June 26, 2003.  They point out that the increase in 
rating was based on the severity of the veteran's headaches 
and that they were just as severe during this period.  Their 
argument is a factual one.  Thus, they challenge the 
propriety of the June 27, 2003 effective date selected by the 
RO for the rating of 30 percent.  

It appears to the Board that the RO fashioned a "staged" 
rating of the veteran's sinusitis with headaches without 
explaining how that evaluation was based on the facts found.  
It appears that instead, the RO relied in the May 2004 
supplemental statement of the case on the rules governing the 
effective dates of grants of claims for increased ratings.  
There is little in the June 27, 2003 VA ENT examination 
report except the date that can explain the effective date of 
the rating of 30 percent.  The examination report does not 
describe, or contain the examiner's opinion concerning, the 
severity of the disability during the entire evaluation 
period beginning September 2, 1999.

Supplemental VA examinations are needed in order to develop 
medical findings about the severity of the veteran's 
sinusitis with headaches from September 2, 1999 through the 
present.  Such findings are needed to resolve the issue 
whether the rating of 30 percent is warranted for the 
disability as manifested during the period September 2, 1999 
through June 26, 2003 and also whether a rating exceeding 30 
percent should be assigned for the disability as manifested 
during all or a part of that period.  The examinations also 
should achieve medical findings about whether the veteran's 
disability involves separate disabilities manifested by sinus 
problems and headaches, respectively.  The veteran and his 
representative now maintain that separate compensable ratings 
should be assigned for the sinusitis and headache components 
of the disability.

Such action is required in this case by the VCAA.  Under the 
VCAA, VA has a duty to secure a medical examination or 
opinion if such is necessary to decide a claim for VA 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

The supplemental VA examinations should take place only after 
the AMC has made all appropriate efforts to associate with 
the file all outstanding VA and private medical records that 
are pertinent to the claim.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The AMC should take action on remand to ensure that it has 
obtained all medical records that are pertinent to the state 
of the veteran's disability as manifested from September 2, 
1999 through the present.  The Board notes that the RO wrote 
to the veteran and his representative several times during 
the history of this case in an effort to assist the veteran 
in obtaining VA and private medical records that are relevant 
to the claim.  Most recently, in April 2004, the RO, 
complying with VCAA requirements, sent the veteran and his 
representative a notice describing the kind of evidence that 
could substantiate the claim, explaining what his and VA's 
respective responsibilities were for obtaining that evidence 
and offering to assist him in obtaining needed evidence, and 
requesting that he submit any evidence in his possession 
pertaining to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  The duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When records needed to decide a claim for VA 
benefits are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  When 
such records are not in the custody of a federal department 
or agency, reasonable efforts to obtain them generally will 
consist of an initial request and, if the records are not 
received, at least one follow-up request, but a follow-up 
request is not required if a response to the initial request 
indicates that the records being sought do not exist or that 
a follow-up request would be futile.  However, if VA receives 
information showing that subsequent request to this or 
another custodian could result in obtaining the records 
sought, then reasonable efforts will include an initial 
request and, if the records are not received, at least one 
follow-up request to the new source or an additional request 
to the original source.  38 C.F.R. § 3.159(c)(1).  

VA must provide the claimant with an appropriate notice if it 
is unable to obtain any records.  38 C.F.R. § 3.159(e).  The 
notice must (i) identify the records VA was unable to obtain; 
(ii) explain the efforts VA made to obtain the records; (iii) 
describe any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain.  Id.

Additional matter - clarification of benefit sought on appeal

After the RO granted the rating of 30 percent in May 2004, 
the veteran in a May 2004 handwritten statement and his 
representative in a June 2004 VA Form 646, Statement of 
Accredited Representative in Appealed Case suggested that a 
rating exceeding 30 percent was not being sought on appeal, 
only that they believed it should be effective from the 
September 2, 1999 effective date of the grant of service 
connection.  However, the representative's VA Form 646 stated 
the issue as the propriety of the initial evaluation for 
sinusitis with headaches, currently evaluated as 30 percent 
disabling from June 27, 2003.  On remand, the AMC should 
write to the veteran and his representative and ask them to 
clarify in writing whether the veteran seeks a rating 
exceeding 30 percent for sinusitis with headaches, whether 
through a single evaluation or through separate evaluations, 
if warranted, for sinusitis and headaches.  Absent a 
declaration to the contrary, a claimant is presumed to be 
seeking on appeal the maximum evaluation denominated by the 
rating schedule and other applicable law for the disability 
in concern.  AB v. Brown, 6 Vet. App. 35 (1993).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has 
been completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Write to the veteran and ask him to 
clarify in a written response from 
himself or his representative whether he 
is seeking on appeal a rating of 
sinusitis with headaches exceeding 10 
percent from September 2, 1999 to June 
26, 2003 OR whether he is seeking on 
appeal a rating of sinusitis with 
headaches exceeding 10 percent from 
September 2, 1999 and 30 percent from 
June 27, 2003, whether through a single 
evaluation or, if warranted, separate 
evaluations for sinusitis and headaches.  
Send a copy of the letter to the 
veteran's representative.

3.  Make efforts to obtain all medical 
records or other documentation that the 
veteran or his representative identifies 
in response to any notice that has been 
sent to them by the RO, including the 
notice dated April 2004.  In addition, 
take action to ensure that all VA medical 
records dated from September 2, 1999 
through the present concerning the 
veteran's sinus condition and headaches 
have been associated with the claims 
file.

Document in the claims folder all action 
taken to obtain this evidence and provide 
appropriate further notice to the veteran 
and his representative concerning any 
records that are not obtained.  Such 
notice should be sent only after the AMC 
has made any follow-up requests for 
medical records that appear to be 
required and has determined, for each set 
of medical records, whether further 
efforts to obtain them would be futile.

The notice must (i) identify the specific 
records VA was unable to obtain; (ii) 
explain the efforts VA made to obtain the 
records; (iii) describe any further 
action VA will take regarding the claim, 
including, but not limited to, advising 
the veteran that VA will decide the 
claims based on the evidence of record 
unless he submits the records VA was 
unable to obtain.

4.  Then, schedule the veteran for the VA 
examinations described below.  The claims 
file must be made available to each 
examiner and the examiner is requested to 
confirm that pertinent documents therein 
were reviewed.  All tests and studies 
thought necessary by the examiner should 
be performed.  Each examiner should 
consult with the other if the examiner 
thinks such consultation is necessary or 
would be helpful.

A full and complete rationale for all 
opinions and conclusions reached by the 
examiner must be provided in the 
examination report.

(A)  A neurological examination to assess 
the nature of the veteran's headaches and 
their severity since September 2, 1999.  
The examiner must elicit from the veteran 
a full account and description of his 
headaches from September 2, 1999 through 
the present.  The examination should 
include discussion concerning

(i)  whether the headaches as manifested 
from September 2, 1999 through June 26, 
2003 have involved characteristic 
prostrating attacks occurring on an 
average once a month; 

(ii)  whether the headaches as manifested 
from September 2, 1999 through the 
present have involved very frequent 
completely prostrating and prolonged 
attacks that would be or have been 
productive of severe economic 
inadaptability;

(iii)  whether the headaches have 
exhibited the characteristics referred to 
in sub-paragraphs (i) and (ii), above, 
during different times within the period 
extending from September 2, 1999 through 
the present, and if so, the approximate 
dates;

(iv)  what relationship, if any, the 
headaches have to any sinus problem of 
the veteran's, and in particular, whether 
they are either caused or aggravated by 
any sinus problem;

(v)  whether the headaches are migraine 
headaches of neurological origin rather 
ones caused by a sinus problem.

(B)  An ENT examination to assess the 
nature of the veteran's sinusitis and any 
sinus-related headaches, and their 
severity, since September 2, 1999.  The 
examiner must elicit from the veteran a 
full account and description of his sinus 
problems and headaches from September 2, 
1999 through the present.  In conjunction 
with this examination, the examiner must 
review the report concerning the VA 
neurological examination requested in 
this Remand.  The examination report 
should include discussion concerning

(i)  the sinus disability as manifested 
from September 2, 1999 through June 26, 
2003, and specifically the presence or 
absence of symptoms listed in the current 
VA General Rating Formula for Sinusitis 
applying to Diagnostic Codes 6510-14 that 
are ascribed there to sinusitis that 
could be rated at 30 percent.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510-
14 (2003);

(ii)  the sinus disability as manifested 
from September 2, 1999 through the 
present, and specifically the presence or 
absence of symptoms listed in the current 
VA General Rating Formula for Sinusitis 
applying to Diagnostic Codes 6510-14 that 
are ascribed there to sinusitis that 
could be rated at 50 percent.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510-
14;

(iii)  whether the sinus disability has 
exhibited the characteristics referred to 
in sub-paragraphs (i) and (ii), above, 
during different times within the period 
extending from September 2, 1999 through 
the present, and if so, the approximate 
dates;

(iv)  what relationship, if any, the 
headaches have to any sinus problem of 
the veteran's, and in particular, whether 
they are either caused or aggravated by 
any sinus problem; 

(v)  whether the headaches and the sinus 
disability are part of the same pathology 
or rather, are separate and distinct 
disabilities each with symptomatology 
that does not duplicate or overlap with 
that of another.

5.  Then, readjudicate the issues on 
appeal, taking account of any response 
received to the inquiry requested in 
Paragraph 2, above.  Consider whether a 
"staged" rating of the disability 
should be assigned and whether separate 
evaluations for sinusitis and headaches 
should be established.  If the benefit 
sought on appeal is not granted in full, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond.

Then, and after VA has taken any other action on the claim 
that it finds to be appropriate, the case should be returned 
to the Board if appellate review is required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

